Loretta H. Rush, Chief Justice of Indiana
On July 17, 2018, in Case No. 18S-DI-373, this Court ordered Respondent to show cause why she should not be immediately suspended from the practice of law in this state for *1045failure to cooperate with the Commission's investigation of grievance Nos. 18-1073 and 18-1328 filed against her. On July 23, 2018, in Case No. 18S-DI-382, we ordered Respondent to show cause why she should not be immediately suspended from the practice of law in this state for failure to cooperate with the Commission's investigation of grievance Nos. 18-1462 and 18-1306 filed against her. Each order required that Respondent show cause in writing within ten days of service of the order. Respondent has not submitted a response to the Court's order in either case. The Commission now has filed in each case a "Request for Ruling and to Tax Costs" asserting that Respondent still has not cooperated, to which Respondent has not responded.
Being duly advised, the Court ORDERS in DI-373 and DI-382 that Respondent be suspended from the practice of law for noncooperation with the Commission, effective immediately. Pursuant to Admission and Discipline Rule 23 (10.1)(c)(3), the suspension in each case shall continue until the Executive Director of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation or until further order of this Court, provided there are no other suspensions then in effect. Respondent already is under a suspension for continuing legal education noncompliance and is ordered to fulfill the continuing duties of a suspended attorney under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED, pursuant to Admission and Discipline Rule 23 (10.1)(d), that Respondent reimburse the Disciplinary Commission $513.34 for the costs of prosecuting the proceeding in DI-373. The Court declines to separately order a reimbursement of costs in DI-382.
All Justices concur.